ACCEPTED
                                                                                          12-14-00337-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                      3/2/2015 4:00:22 PM
                                                                                             CATHY LUSK
                             CAUSE NO. 12-14-00337-CR                                              CLERK


 LARRY MICHAEL MAPLES                      §    IN THE
                                           §
 VS.                                       §    TWELFTH COURT
                                                                         FILED IN
                                           §                      12th COURT OF APPEALS
 THE STATE OF TEXAS                        §    OF APPEALS             TYLER, TEXAS
                                                                   3/2/2015 4:00:22 PM
                                  MOTION TO                            CATHY S. LUSK
                                                                           Clerk
                     EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 294th Judicial District Court of Van Zandt

       County, Texas.

2.     The case below was styled State of Texas v. Larry Michael Maples and

       numbered CR13-00334.

3.     Appellant was convicted of Capital Murder on November 6, 2014.

4.     Appellant was assessed a sentence of life confinement in the Texas Department

       of Criminal Justice-Institutional Division.

5.     Notice of Appeal was given on November 17, 2014.

6.     The Clerk's Record was filed on January 30, 2015; the Reporter's Record was

       filed on January 5, 2015.

7.     The Appellant’s Brief is due on March 2, 2015. Counsel requests the Court an

       extension of thirty (30) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       Since the Clerk and Reporter’s Record in this case was completed, Counsel has

       filed:

                A.    On January 5, 2015, Counsel filed the Appellant’s Brief in Kathy

                      Spears v. State of Texas, cause no. 12-14-00163-CR.
           B.    On January 5, 2015, Counsel filed the attorney affidavit in State

                 of Texas v. Jerry Gee, cause no. 114-0957-12 in response to an

                 11.07 writ filed by Mr. Gee. Counsel did not receive notice of

                 Judge Kennedy’s order with the deadline issued on November 12,

                 2014 until January 5, 2015.

           C.    On January 5, 2015, Counsel filed the Clemency Petition in State

                 v. Robert Charles Ladd, cause number 114-80305-97.

           D.    On January 7, 2015, Counsel filed the Appellant’s Brief in

                 Brandon Simmons v. State of Texas, cause no. 12-14-00159-CR.

           E.    On January 12, 2015, Counsel filed the Appellant’s Brief in

                 Jaworski Adkins v. State of Texas, cause no. 12-14-00130-CR with

                 no further extensions.

           F.    On January 15, 2015, Counsel filed the Appellant’s Brief in Daniel

                 Spangler v. State of Texas, cause no. 12-14-00195-CR with no

                 further extensions.

           G.    On January 22, 2015, Counsel filed the Appellant’s Brief in Fatima

                 Rahman v. State of Texas, cause no. 12-14-00225-CR with no

                 further extensions.

           H.    On January 28, 2015, Counsel filed the Appellant’s Brief in

                 Davontae Robinson v. State of Texas, cause no. 12-14-00197-CR

                 with no further extensions.

           I.    On February 18, 2015, Counsel filed the Appellant’s Brief in

                 Joshua Ardry v. State of Texas, cause no. 12-14-00143-CR.

           J.    On February 19, 2015, Counsel filed the Appellant’s Brief in Craig

                 Pruitt v. State of Texas, cause no. 12-14-00303-CR.

9.   Counsel has appeared in numerous hearings in state and federal court over the

     last thirty days, including hearings in the Eastern District of Texas - Tyler

     Division, and hearings in Smith and Van Zandt Counties. Counsel serves as the
      President of the Smith County Bar Foundation which hosted the Supreme Court

      of Texas for oral arguments on February 25 and 26, 2015. This consumed a

      great deal of time, especially in the final two weeks culminating with four

      different events over the two day period for the Court. Counsel also attended

      the Federal Criminal Bench-Bar Conference in Plano, Texas on February 26 and

      27, 2015.

10.   Lastly, Appellant’s Counsel has the following briefs pending:

            A.     Appellant’s Brief in Frederick Perkins v. State of Texas, cause no.

                   12-14-00290-CR on March 4, 2015;

            B.     Appellant’s Brief in Jolly Neely v. State of Texas, cause no. 12-14-

                   00309-CR on March 11, 2015;

            C.     Appellant’s Brief in Roberta Bagwell v. State of Texas, cause no.

                   12-14-00248-CR on March 11, 2015;

            D.     Proposed Findings of Fact and Conclusions of Law for Writ of

                   Habeas Corpus in State of Texas v. Daphne Ausborne on March

                   13, 2015;

            E.     Appellant’s Brief in Jason Claire Reese v. State of Texas, cause

                   no. 12-14-00363-CR upon completion of the Reporter’s Record;

            F.     Appellant’s Brief in Donald Ernest Powell v. State of Texas, cause

                   no. 12-14-00355-CR upon the completion of the Reporter’s Record;

                   and

            G.     Appellant’s Brief in Oscar Perkins v. State of Texas, cause no. 12-

                   15-00001-CR upon the completion of the Reporter’s Record.

11.   Counsel has appeared in numerous hearings in state and federal court over the

      last thirty days, including hearings in the Tyler and Texarkana Federal District

      Courts, and hearings in Smith and Van Zandt Counties.

12.   Appellant requests an extension of time due to the above referenced facts and

      circumstances.
13.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of thirty (30) days, and for such other and further

      relief as the Court may deem appropriate.



                                         Respectfully submitted,



                                         Law Office of James W. Huggler, Jr.
                                         100 E. Ferguson, Suite 805
                                         Tyler, Texas 75702
                                         Tel: (903) 593-2400
                                         Fax: (903) 593-3830

                                         By: /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.
                                         State Bar No. 00795437
                                         Attorney for APPELLANT


                            CERTIFICATE OF SERVICE


      This is to certify that on March 2, 2015, a true and correct copy of the above and

foregoing document was served on Chris Martin, Van Zandt County District Attorney's

Office, by regular mail, fax, hand delivery, or electronic filing.



                                          /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.